DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election of Group I and anti-PD-1 antibody in the reply filed on 9/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-2, 5-12, 17-23, 25, 28, and 30 are pending.  Claims 10-12, 18, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or species, there being no allowable generic or linking claim. Claims 1-2, 5-9, 17, 19-23, and 25 are currently under examination.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification on pages 51 and 52 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response –
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The description of the drawings is objected to.  According to 37 CFR 1.74, When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).  The examiner should see to it that the figures are correctly described in the brief description of the drawing, that all section lines used are referred to, and that all needed section lines are used.  If the drawings show Figures 1A, 1B, and 1C and the brief description of the 

Information Disclosure Statement
	The information disclosure statement filed on 4/23/2020 has been considered.  A signed copy is enclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuishi et al (J Exp Med, 207:2187-2194, 2010; IDS filed 4/23/2020) in view of Baghdadi et al (Cancer Immunol Immunother, 62:629-637, 2013; IDS filed 4/23/2020).
The instant claims are drawn to methods of treating cancer in a subject by administering an effective amount of a PD-1 antagonist and a TIM-4 antagonist.
Sakuishi et al disclose methods of treating colon carcinoma comprising administering anti-PD-1 and anti-TIM-3 antibodies (see page 2192, first column).  This combined treatment showed a dramatic reduction in tumor growth that was not present with either antibody alone (see page 2192, first column).  
Sakuishi et al differs from the instant invention in that they do not disclose the administration of a TIM-4 antagonist.
Baghdadi et al disclose methods of treating cancer by administering a combination of anti-TIM-4 and anti-TIM-3 antibodies (see abstract).  This combination enhances the therapeutic effect and markedly increased vaccine-induced antitumor responses against established melanomas (see abstract).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to include anti-TIM-4 antibodies in the treatment disclosed by Sakaushi et al because the 
One would have had a reasonable expectation of success because each combination of antibodies was shown to be successful and there is no indication that this would not continue to be the case.
Neither reference discloses the order of antibody administration. However, as the claims do not actually provide any timing requirements (e.g. one must be administered 1 day before the other), there is no reason to believe that administering one antibody before the other or at the same time would have any effect on the outcome.  Therefore, it would have been obvious to administer the antibodies in any order one chose.

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuishi et al (J Exp Med, 207:2187-2194, 2010; IDS filed 4/23/2020) in view of Baghdadi et al (Cancer Immunol Immunother, 62:629-637, 2013; IDS filed 4/23/2020) as applied to claims 1-2, 5, 20-23, and 25 above, and further in view of Rizvi et al (Lancet Oncol, 16:257-265, 2/20/2015).
Sakaushi et al in view of Baghdadi et al is set forth above. The combination as set forth above differs from the instant invention in that the anti-PD-1 antibody is not disclosed as having the sequences set forth in claims 6-9 and 17.  It is noted that these sequences are the sequences of the antibody known as nivolumab.
Rizvi et al discloses the use of the anti-PD-1 antibody nivolumab in treating cancer (see Summary).  They disclose that nivolumab has clinically meaningful activity and a manageable safety profile and has anti-cancer activity against multiple tumor types, in addition to being a fully human antibody (see page 257, Summary and column 1).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use nivolumab as the anti-PD-1 antibody in the combination of Sakaushi et al and Baghdadi et al because it is a fully human antibody (which would be less likely to cause a reaction in humans) and because it has clinically meaningful activity and a manageable safety profile and has anti-cancer activity against multiple tumor types.
One would have had a reasonable expectation of success because nivolumab is a well-known and widely used anti-PD-1 antibody that has been shown to have clinically meaningful .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuishi et al (J Exp Med, 207:2187-2194, 2010; IDS filed 4/23/2020) in view of Baghdadi et al (Cancer Immunol Immunother, 62:629-637, 2013; IDS filed 4/23/2020) and Rizvi et al (Lancet Oncol, 16:257-265, 2/20/2015) as applied to claims 1-2, 5-9, 17, 20-23, and 25 above, and further in view of Opdivo prescribing information (Bristol-Myers Squibb Company, December 2014).
Sakuishi et al in view of Baghdadi et al and Rizvi et al is set forth above.  The combination differs from the instant invention in that they do not disclose the antagonists as formulated for intravenous administration.  
The Opdivo prescribing information states that the approved administration method for Opdivo (nivolumab) is as an intravenous infusion.  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the antibodies intravenously because this is the approved method for nivolumab and is widely used as an administration route.
One would have had a reasonable expectation of success because this administration route is the approved route for nivolumab and is widely used.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN GANGLE/Primary Examiner, Art Unit 1645